Title: To Thomas Jefferson from Dr. John Vaughan, 19 January 1803
From: Vaughan, John, Dr.
To: Jefferson, Thomas


          
            Wilmington Jany. 19th 1803.
          
          Will Mr. Jefferson be so obliging as to accept the little pamphlet on fever, per mail of the day. The importance of the subject is the best apology the writer can offer for submiting his observations to the better judgements of others. The origin & nature of the malignant disease which has afflicted various parts of our Country for some years, is a common object of interest & inquiry. 
          Be pleased, also, to accept the respectful tender of esteem & veneration, from your devoted hbl Servt.
          
            Jno. Vaughan
          
        